UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1313



REGINALD L. FRAZIER,

                                               Plaintiff - Appellant,

          versus


LAW FIRM OF STEVENS, THIGPEN, BLUE, FELLERS &
SMITH, attorneys at law in their official ca-
pacity; CRESSIE THIGPEN, Both in his official
and individual capacity; NORTH CAROLINA STATE
BAR COUNCIL; THOMAS LUNDSFORD, Director of N.
C. State Bar, Process Agent; CAROLYN BAKEWELL,
Assistant Director,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, District
Judge. (CA-98-156-4-H)


Submitted:   August 31, 1999             Decided:   September 23, 1999


Before MURNAGHAN, ERVIN,* and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.



     *
       Judge Ervin participated in the consideration of this case
but died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Reginald L. Frazier, Appellant Pro Se. Carolin Delancey Bakewell,
Aldert Root Edmonson, NORTH CAROLINA STATE BAR, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Reginald Frazier appeals the district court’s order dismissing

the action filed below.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   See Frazier v.

Law Firm of Stevens, Thigpen, Blue, Fellers & Smith, No. CA-98-156-

4-H (E.D.N.C. Feb. 26, 1999). We deny Frazier’s motions to declare

the orders of the Disciplinary Hearing Commission of the North

Carolina State Bar void ab initio, to disqualify the district court

judge, and to disqualify Judge Ervin.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED



                                 2